 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           No. 2:19-cv-00485-JAM-DB
12                  Plaintiff,
                                                         APPLICATION AND ORDER FOR
13          v.                                           PUBLICATION
14   APPROXIMATELY $6,567,897.50 SEIZED
     FROM CTBC BANK, ACCOUNT NUMBER
15   3800191916, ET AL.,
16                  Defendants.
17          The United States of America applies for an order of publication as follows:
18          1.      Rule G(4) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
19 Forfeiture Actions (hereafter “Supplemental Rules”) provides that the United States shall cause public
20 notice of the action to be given in a newspaper of general circulation or on the official internet

21 government forfeiture site;

22          2.      Local Rule 171, Eastern District of California, provides that the Court shall designate by
23 order the appropriate newspaper or other vehicle for publication;

24          3.      The defendant assets listed above were seized in the city of Sacramento, in Sacramento
25 County, California;
26          4.      The United States proposes that publication be made as follows:
27                  a.      One publication;
28
                                                          1
29                                                                                 Application and Order for Publication


30
 1                   b.       Thirty (30) consecutive days;

 2                   c.       On the official internet government forfeiture site www.forfeiture.gov;

 3                   d.       The publication is to include the following:

 4                            (1)     The Court and case number of the action;

 5                            (2)     The date of the seizure/posting;

 6                            (3)     The identity and/or description of the property seized/posted;

 7                            (4)     The name and address of the attorney for the United States;

 8                            (5)     A statement that claims of persons entitled to possession or claiming an

 9 interest pursuant to Supplemental Rule G(5) must be filed with the Court and served on the attorney for

10 the United States no later than 60 days after the first day of publication on the official internet

11 government forfeiture site; and

12                            (6)     A statement that answers to the Complaint or a motion under Rule 12 of the

13 Federal Rules of Civil Procedure (“Fed. R. Civ. P.”) must be filed and served within 21 days after the

14 filing of the claims and, in the absence thereof, default may be entered and condemnation ordered.

15 Dated: 3/18/2019                                           McGREGOR W. SCOTT
                                                              United States Attorney
16
                                                       By:    /s/ Kevin C. Khasigian
17                                                            KEVIN C. KHASIGIAN
                                                              Assistant U.S. Attorney
18

19                                                          ORDER
20           IT IS SO ORDERED.
21 Dated: March 29, 2019

22

23

24

25
26 DLB:6
     DB/orders/orders.civil/USv$6,567,897.485.app.pub.ord
27

28
                                                              2
29                                                                                   Application and Order for Publication


30
